UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6096



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDDIE HAIGLER, a/k/a Ram,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Charles E. Simons, Jr., Senior
District Judge. (CR-89-186-5, CA-95-2208-5-6)


Submitted:   April 16, 1998                   Decided:   May 1, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie Haigler, Appellant Pro Se. Cameron Glenn Chandler, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Appel-

lee's motion for summary judgment and denying his motion filed

under 28 U.S.C. § 2255 (1994) (current version at 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1997)). We have reviewed the record and

the district court's opinion and find no reversible error. Accord-
ingly, we affirm on the reasoning of the district court. United
States v. Haigler, Nos. CR-89-186-5; CA-95-2208-5-6 (D.S.C. Nov.

24, 1997). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S.

June 23, 1997) (No. 96-6298). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                         AFFIRMED




                                2